DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 1/13/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifically contains claim language that seems to be a contradiction between the claim language in bold, recited in lines 20-23, “the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined as the at least one obstacle-free bypass trajectory between the obstacle entrance pose and the obstacle exit pose when no obstacle-free alternative measurement trajectory exists” which is part of the condition of the claim language recited in lines 7-8, “determining at least one obstacle-free alternative measurement trajectory for each compact obstacle”. This appears to make the scope of the claim indefinite, since it implies the claim might be infringed even if you do not determine at least one obstacle-free alternative measurement trajectory, which is itself a recited limitation of the claim. The Examiner requests clarification and correction.
Independent claim 14 contains a similar apparent contradiction, and the dependent claims inherit the issue of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-13) and a product (apparatus claims 14), or they could be amended to be an article of manufacture (program claim 15 was presumably intended to be an article of manufacture, and could be amended to be an article of manufacture though it is not presently so; see the further rejection of claim 15 below).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method for planning an obstacle-free measurement trajectory of a coordinate measuring machine, the method comprising: determining an original measurement trajectory; determining all compact obstacles along the original measurement trajectory; determining an obstacle entrance pose on the original measurement trajectory and an obstacle exit pose on the original measurement trajectory for each compact obstacle; and determining at least one obstacle-free alternative measurement trajectory for each compact obstacle, wherein: an obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory when the at least one obstacle-free alternative measurement trajectory enables an obstacle-free connection between the obstacle entrance pose and the obstacle exit pose, the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory and at least one obstacle-free bypass trajectory, wherein the at least one obstacle-free bypass trajectory connects the obstacle entrance pose or the obstacle exit pose to the at least one obstacle-free alternative measurement trajectory or to two of the at least one obstacle-free alternative measurement trajectory, and the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined as the at least one obstacle-free bypass trajectory between the obstacle entrance pose and the obstacle exit pose when no obstacle-free alternative measurement trajectory exists. 
Claims 14 and 15 are an apparatus and a computer program, which contain substantially similar claim language, but also contain a computer and/or an “evaluation device”. 
The limitations highlighted in bold in claim 1 (and similarly in claims 14 and 15) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “determining an original measurement trajectory”, “determining all compact obstacles along the original measurement trajectory”, “determining an obstacle entrance pose on the original measurement trajectory and an obstacle exit pose on the original measurement trajectory for each compact obstacle” and “determining at least one obstacle-free alternative measurement trajectory for each compact obstacle, wherein: an obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory when the at least one obstacle-free alternative measurement trajectory enables an obstacle-free connection between the obstacle entrance pose and the obstacle exit pose, the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory and at least one obstacle-free bypass trajectory, wherein the at least one obstacle-free bypass trajectory connects the obstacle entrance pose or the obstacle exit pose to the at least one obstacle-free alternative measurement trajectory or to two of the at least one obstacle-free alternative measurement trajectory, and the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined as the at least one obstacle-free bypass trajectory between the obstacle entrance pose and the obstacle exit pose when no obstacle-free alternative measurement trajectory exists” can all be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. Lastly, a computer and an evaluation device in claims 14 and 15 are considered generic computing elements.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements, besides generic computing elements, claimed are “a coordinate measuring machine”, which only pertains as to the apparatus where the data and information comes from in performing the abstract idea. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely a coordinate measuring machine. Otherwise the claim only further recites generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data and information necessary for the input for the mental process/math in the abstract idea. While the claim does recite a coordinate measuring machine as a machine, this only serves as an object on which the method operates (see MPEP 2108.05(b)) and the method steps are configured for do not perform a sufficiently specific task which would make the claimed invention a particular practical application.  Instead, the coordinate measuring machine merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of measuring objects. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 14 and 15 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-13, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a computer program per se. The claim does not fall within at least one of the four categories of patent eligible subject matter because a “computer program” must be recited as non-transitory and specified as a media/medium, but claim 15 does not specify this.

Examiner’s Note
Claim 1 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: determining at least one obstacle-free alternative measurement trajectory for each compact obstacle, wherein: an obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory when the at least one obstacle-free alternative measurement trajectory enables an obstacle-free connection between the obstacle entrance pose and the obstacle exit pose, the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined from the at least one obstacle-free alternative measurement trajectory and at least one obstacle-free bypass trajectory, wherein the at least one obstacle-free bypass trajectory connects the obstacle entrance pose or the obstacle exit pose to the at least one obstacle-free alternative measurement trajectory or to two of the at least one obstacle-free alternative measurement trajectory, and the obstacle-free replacement section of the original measurement trajectory between the obstacle entrance pose and the obstacle exit pose is determined as the at least one obstacle-free bypass trajectory between the obstacle entrance pose and the obstacle exit pose when no obstacle-free alternative measurement trajectory exists. Claims 2-13 are dependent on claim 1. Claim 14 recites an apparatus and claim 15 recites a computer program which contain substantially similar claim language as claim 1. 
Thus, the claim language is interpreted and the field of search is looking at coordinate measuring machines in which alternate trajectories and paths can be taken based on obstacles which may exist on an object. The reference of Neubauer et al (US 2019/0351551) is a computer-assisted method for ascertaining of a movement of an apparatus, which includes a measuring tool in a coordinate system where ascertaining the further first movement trajectory is implemented in such a way that the apparatus is moved around an obstacle when moving the tool along the further first movement trajectory.  

Conclusion
The other prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh et al (US 2019/0316893) teaches dynamically adapting operation of a coordinate measuring machine which revises its original measurement trajectory prior to completing its measurement of a workpiece upon detecting misalignment between its original measurement trajectory and the orientation of the workpiece. Haas et al (US 2021/0325164) teaches a measurement point determination for coordinate measuring machine measurement paths, which includes capturing actual measurement points along the at least one guide path using the coordinate measuring device and determining deviations between the target measurement points and the actual measurement points of the at least one guide path, and determining the measurement points of the adapted measurement path by changing the measurement points of the ideal measurement path based on the deviations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857